Garnett, P. J. The decree complained of on this appeal was entered on a bill filed by appellee against appellant to enjoin the latter from obtaining a tax deed to certain lots in the town of West Chicago, upon a sale thereof for taxes of 1872. Against the validity of the sale appellee alleged and proved that the town taxes for that year were not certified to the county clerk, on or before the second Tuesday in August of that year, as required by the statute then in force. In fact, the certificate required was not made for some days after the day specified in the statute. This is a fatal objection to the tax. It was so held in Mix v. People, 72 Ill. 241; National Bank v. Cook, 77 Ill. 622; People v. Cooper, 10 Ill. App. 384; and we have no inclination to travel over the ground already so well explored by the highest authority in the State. Section 191 of the Eevised Statutes covers omissions of this character in taxes levied after it became a law (Buck v. People, 78 Ill. 566), but it has no retroactive force. This case was formerly before the Supreme Court, the decree then in force being reversed and the cause remanded (112 Ill. 269), because it failed to require appellee to pay appellant the money paid by him in his purchase, and interest thereon. This error is obviated by the record now before us and the decree is therefore affirmed. Decree affirmed.